Opinion issued August 30, 2016




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                           NO. 01-15-01111-CV
                         ———————————
ST. LUKE’S SUGAR LAND PARTNERSHIP, L.L.P., SLEHS HOLDINGS,
INC., ST. LUKE’S COMMUNITY DEVELOPMENT CORPORATION, ST.
  LUKE’S COMMUNITY DEVELOPMENT CORPORATION – SUGAR
   LAND, ST. LUKE’S HEALTH SYSTEM CORPORATION F/K/A ST.
LUKE’S EPISCOPAL HEALTH SYSTEM CORPORATION, DAVID FINE,
          DAVID KOONTZ, AND STEVE PICKETT, Appellants
                                   V.
   SHATISH PATEL, M.D., HEMALATHA VIJAYAN, M.D., SUBODH
    SONWALKER, M.D., AND WOLLEY OLADUT, M.D., Appellees


                 On Appeal from the 152nd District Court
                          Harris County, Texas
                    Trial Court Case No. 2011-24016
                         MEMORANDUM OPINION

      Appellants, St. Luke’s Sugar Land Partnership, LLP, SLEHS Holdings, Inc.,

St. Luke’s Community Development Corporation, St. Luke’s Community

Development Corporation – Sugar Land, St. Luke’s Health System Corporation f/k/a

St. Luke’s Episcopal Health System Corporation, David Fine, David Koontz, and

Steve Pickett, have filed an unopposed motion to dismiss this appeal. No opinion

has issued in this appeal. Accordingly, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                         2